 


109 HR 4533 IH: Kendell Frederick Citizenship Assistance Act
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4533 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Cummings introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To assist members of the Armed Forces in obtaining United States citizenship, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Kendell Frederick Citizenship Assistance Act.
2.Waiver of requirement for fingerprints for members of the Armed ForcesNotwithstanding any other provision of law or any regulation, the Secretary of Homeland Security shall use the fingerprints provided by an individual at the time the individual enlists in the Armed Forces to satisfy any requirement for fingerprints as part of an application for naturalization if the individual—
(1)may be naturalized as provided in section 328 or 329 of the Immigration and Nationality Act (8 U.S.C. 1439 or 1440);
(2)was fingerprinted in accordance with the requirements of the Department of Defense at the time the individual enlisted in the Armed Forces; and
(3)submits an application for naturalization not later than 12 months after the date the individual enlisted in the Armed Forces.
3.Provision of information on naturalization
(a)Members of the Armed Forces
(1)Citizenship AdvocateThe Secretary of Defense shall establish the position of Citizenship Advocate at each Military Entry Processing Station to provide information on the naturalization process for members of the Armed Forces to such members. An individual appointed as a Citizenship Advocate may be a civilian.
(2)Written materialsThe Secretary of Defense shall ensure that written information describing the naturalization process for members of the Armed Forces is provided to each individual who is not a citizen of the United States at the time that the individual enlists in the Armed Forces.
(b)Other informationNot later than 30 days after the date that a modification to the law or regulations related to the naturalization process becomes effective, the Secretary of Homeland Security shall update the appropriate application form for naturalization, the instructions and guidebook for obtaining naturalization, and the Internet website maintained by the Secretary of Homeland Security to reflect such modification.
4.Study and report
(a)StudyThe Comptroller General of the United States shall conduct a study on the implementation of this Act by Secretary of Homeland Security and the Secretary of Defense, including studying any technology that may be used to improve the efficiency of the naturalization process for members of the Armed Forces.
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the study required by subsection (a). The report shall include any recommendations of the Comptroller General for improving the implementation of this Act by the Secretary of Homeland Security or the Secretary of Defense. 
 
